

 SCON 24 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for the unveiling of the marble bust of Vice President Richard Cheney on December 3, 2015.
U.S. Senate
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. CON. RES. 24IN THE SENATE OF THE UNITED STATESNovember 16, 2015Agreed toCONCURRENT RESOLUTIONAuthorizing the use of Emancipation Hall in the Capitol Visitor Center for the unveiling of the
 marble bust of Vice President Richard Cheney on December 3, 2015.1.Use of Emancipation Hall for the unveiling of the marble bust of Vice President Richard Cheney(a)In generalEmancipation Hall in the Capitol Visitor Center is authorized to be used for a ceremony to unveil the marble bust of Vice President Richard Cheney on December 3, 2015.(b)PreparationsThe Architect of the Capitol and the Capitol Police Board shall take such action as may be necessary with respect to physical preparations and security for the ceremony described in subsection (a).Secretary of the SenateClerk of the House of Representatives